Case 9:20-cv-00130-DWM Document 20 Filed 02/05/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

STATE FARM MUTUAL CV 20-130-M—DWM
AUTOMOBILE INSURANCE
COMPANY,

Plaintiff, ORDER
VS.
TANNER HAMES,

Defendant
and

KAYTA HENDRICKSON,

Defendant-Intervenor.

 

 

Kyia Hendrickson having moved unopposed to intervene as a party-
defendant,

IT IS ORDERED that Hendrickson’s motion (Doc. 12) is GRANTED. See
Fed. R. Civ. P. 24(a).

IT IS FURTHER ORDERED that Hendrickson shall file a response to the

plaintiff's motion for summary judgment by February 26, 2021.
Case 9:20-cv-00130-DWM Document 20 Filed 02/05/21 Page 2 of 2

IT IS FURTHER ORDERED that the caption shall be amended as reflected
above.

DATED this. _ day of February, 1.

|

Donald W Molloy, District Judge
United States District Court

  
